[Cite as Doe v. Greenville City Schools, 2021-Ohio-2127.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      DARKE COUNTY

 JANE DOE 1, A MINOR, et al.                           :
                                                       :
         Plaintiffs-Appellees                          :    Appellate Case No. 2020-CA-4
                                                       :
 v.                                                    :    Trial Court Case No. 2020-CV-239
                                                       :
 GREENVILLE CITY SCHOOLS, et al.                       :    (Civil Appeal from
                                                       :    Common Pleas Court)
         Defendants-Appellants                         :
                                                       :

                                               ...........

                                               OPINION

                             Rendered on the 25th day of June, 2021.

                                               ...........

MICHAEL L. WRIGHT, Atty. Reg. No. 0067698, ROBERT L. GRESHAM, Atty. Reg. No.
0082151 and KESHA Q. BROOKS, Atty. Reg. No. 0095424, 130 West Second Street,
Suite 1600, Dayton, Ohio 45402
       Attorneys for Plaintiffs-Appellees

BRIAN L. WILDERMUTH, Atty. Reg. No. 0066303 and TABITHA JUSTICE, Atty. Reg.
No. 0075440, 50 Chestnut Street, Suite 230, Dayton, Ohio 45440
      Attorneys for Defendants-Appellants

                                               .............




TUCKER, P.J.
                                                                                        -2-


       {¶ 1} Defendants-appellants Greenville City School District Board of Education

(the “Board of Education”), Stan Hughes and Roy Defrain appeal, pursuant to R.C.

2744.02(C), from the trial court’s judgment of September 10, 2020, in which the court

overruled their motion to dismiss the complaint of Plaintiffs-appellees, Jane Doe 1, Jane

Doe 2, Patrick Eichelberger and Cherylene Sutphin. Raising three assignments of error,

Appellants argue that the trial court erred by overruling their motion to dismiss the

individual defendants pursuant to R.C. 2744.03(A)(6), by determining that the absence of

safety equipment might satisfy the definition of the term “physical defect” for purposes of

R.C. 2744.02, and by failing to determine whether the Board of Education is immune from

liability pursuant to R.C. 2744.03(A)(3) and (5).

       {¶ 2} We hold that the trial court erred by overruling Appellants’ motion to dismiss

Appellees’ claims against 10 unnamed employees of the Board of Education, and the

court’s judgment is reversed in that respect. Otherwise, for the following reasons, we

hold that the trial court did not err, and the court’s judgment of September 10, 2020, is

therefore affirmed in all other respects. The matter is remanded for further proceedings

consistent with this opinion.

                            I. Facts and Procedural History

       {¶ 3} Jane Doe 1 and Jane Doe 2 were minor students at Greenville High School

in December 2019. See Amended Complaint ¶ 5, Aug. 21, 2020. During an experiment

in their science class on December 9, 2019, the two students suffered injuries when a

bottle of isopropyl alcohol caught fire and exploded. Id. at ¶ 6-7 and 9.

       {¶ 4} On May 28, 2020, Appellees filed a complaint against Appellants, five

identified members of the Board of Education, ten unnamed employees of the Board of
                                                                                          -3-


Education, HCC Life Insurance Company, and the Ohio Department of Medicaid. See

Complaint ¶ 1-6, 24 and 27, May 28, 2020. Appellants moved to dismiss the complaint

on July 22, 2020.

         {¶ 5} Prompted by Appellants’ motion, Appellees voluntarily dismissed the five

identified members of the Board of Education on August 3, 2020, and with leave of court,

Appellees filed an amended complaint on August 21, 2020. In the amended complaint,

Appellees allege that while Jane Doe 1 and Jane Doe 2 were participating in “a class-

sanctioned [sic] science experiment,” they were injured as a result of Appellants’

“fail[ures] to provide proper safety equipment, [such as] a fire extinguisher,” and “to enact

* * * appropriate protocols [for the adequate] supervis[ion] and protect[ion]” of “students

during classroom activities.”1 See Amended Complaint ¶ 7 and 12.

         {¶ 6} Appellants moved to dismiss Appellees’ amended complaint on August 28,

2020, arguing that the Board of Education and Roy Defrain were immune from liability

under R.C. Chapter 2744, and that Appellees had not satisfied the requirements of Civ.R.

15(D) with respect to the 10 unnamed employees of the board.2 The trial court overruled

the motion in its judgment of September 10, 2020, largely in reliance on the opinion of the

Ohio Supreme Court in Moore v. Lorain Metro. Hous. Auth., 121 Ohio St.3d 455, 2009-



1   Appellees provide no definition for the term “class-sanctioned.”
2 Appellants did not draft a motion to dismiss directed specifically to Appellees’ amended
complaint. Instead, Appellants merely “adopt[ed], reiterate[d], and incorporate[d] by
reference” their motion of July 22, 2020, to dismiss Appellees’ original complaint. Certain
parts of the motion to dismiss the original complaint, however, had been rendered moot
by the amended complaint, and Appellants consequently offered no argument for the
dismissal of the amended complaint as it relates to Defendant-appellant, Stan Hughes.
See Defendants’ Motion to Dismiss Amended Complaint 2, Aug. 28, 2020.
                                                                                                  -4-


Ohio-1250, 905 N.E.2d 606. Judgment Entry on Defendants’ Motion to Dismiss 8-9,

Sept. 10, 2020 [hereinafter Judgment Entry].

       {¶ 7} Under R.C. 2744.02(C), “[a]n order that denies a political subdivision or an

employee of a political subdivision the benefit of an alleged immunity from liability as

provided in [R.C.] [C]hapter [2744] or any other provision of the law is a final order.”

Appellants timely filed a notice of appeal to this court on October 7, 2020.

                                           II. Analysis

       {¶ 8} Appellants’ assignments of error all implicate Civ.R. 12(B)(6). A motion to

dismiss under Civ.R. 12(B)(6) for failure to state a claim upon which relief can be granted

“is [a] procedural [motion that] tests the sufficiency of [a] complaint.” State ex rel. Hanson

v. Guernsey County Bd. of Commrs., 65 Ohio St.3d 545, 548, 605 N.E.2d 378 (1992).

On consideration of a motion to dismiss, a trial court “must presume that all factual

allegations of the complaint are true and make all reasonable inferences in favor of the

non-moving party.” (Citations omitted.) Mitchell v. Lawson Milk Co., 40 Ohio St. d 190,

192, 532 N.E.2d 753 (1988). For dismissal to be warranted, the trial court must find “the

plaintiff [could] prove no set of facts * * * that would entitle the plaintiff to the relief sought.”

Ohio Bureau of Workers’ Comp. v. McKinley, 130 Ohio St.3d 156, 2011-Ohio-4432, 956

N.E.2d 814, ¶ 12, citing O’Brien v. Univ. Community Tenants Union, Inc., 42 Ohio St.2d

242, 245, 327 N.E.2d 753 (1975), and LeRoy v. Allen, Yurasek & Merklin, 114 Ohio St.3d

323, 2007-Ohio-3608, 872 N.E.2d 254, ¶ 14; see also Sacksteder v. Senney, 2d Dist.

Montgomery No. 24993, 2012-Ohio-4452, ¶ 35-46.

       {¶ 9} On appeal, a trial court’s ruling on a motion to dismiss under Civ.R. 12(B)(6)

is reviewed de novo. Bennett v. Montgomery Cty. Clerk of Court, 2d Dist. Montgomery
                                                                                        -5-


No. 26675, 2015-Ohio-4108, ¶ 7. Accordingly, an “appellate court must independently

review the complaint,” and accepting for purposes of its review that the “allegations * * *

in the complaint are true,” determine “whether dismissal [was or was not] appropriate” as

a matter of law. Ament v. Reassure Am. Life Ins. Co., 180 Ohio App.3d 440, 2009-Ohio-

36, 905 N.E.2d 1246, ¶ 60 (8th Dist.); see also Easterling v. Brogan, 2d Dist. Montgomery

No. 24902, 2012-Ohio-1852, ¶ 7, citing Ament at ¶ 60.

      {¶ 10} For their first assignment of error, Appellants contend that:

             IN DENYING THE MOTION TO DISMISS OF ALL DEFENDANTS,

      THE TRIAL COURT ERRED BY NOT APPLYING THE SPECIFIC

      IMMUNITY ANALYSIS REQUIRED BY [R.C. 2744.03(A)(6)] FOR CLAIMS

      AGAINST INDIVIDUAL GOVERNMENT EMPLOYEES.

      {¶ 11} Appellants argue that the trial court’s judgment should be reversed because

the court “did not consider or even address [the question of] whether [Stan Hughes and

Roy Defrain] were entitled to immunity under R.C. 2744.03(A)(6)”; because Appellees

“have failed to allege facts as to [Hughes and Defrain respectively that suffice under

Civ.R. 8 to] support [Appellees’] conclusory assertions of bad faith, [or] malicious,

reckless, or wanton conduct”; and because, pursuant to App.R. 15(D), the trial court

should have dismissed Appellees’ claims against ten unnamed employees of the Board

of Education. Appellants’ Brief 5-11; see also Amended Complaint ¶ 5-6. In response,

Appellees argue simply that Hughes and Defrain are not entitled to immunity under R.C.

2744.03(A)(6). Appellees’ Brief 10-14.

      {¶ 12} R.C. 2744.03(A)(6) establishes that an employee of a political subdivision

is immune from liability unless: (1) the “employee’s acts or omissions are manifestly
                                                                                           -6-


outside the scope of the employee’s employment or official responsibilities”; (2) the

“employee’s acts or omissions were with malicious purpose, in bad faith, or in a wanton

or reckless manner”; or (3) “[c]ivil liability is expressly imposed upon the employee by a

section of the Revised Code.” See also Cramer v. Auglaize Acres, 113 Ohio St.3d 266,

2007-Ohio-1946, 865 N.E.2d 9, ¶ 17. A trial court’s ruling on the “issue of statutory

immunity for [an employee of] a political subdivision [is] a question of law,” although the

underlying issue of whether the employee acted maliciously, in bad faith, or in a wanton

or reckless manner, is generally a question of fact. Pendry v. Troy Police Dept., 2d Dist.

Montgomery No. 28531, 2020-Ohio-3129, ¶ 13, citing Hoffman v. Gallia Cty. Sheriff’s

Office, 2017-Ohio-9192, 103 N.E.3d 1, ¶ 38 (4th Dist.).

      {¶ 13} In the first part of their argument, Appellants charge the trial court with error

for omitting an express determination of whether Hughes and Defrain were entitled to

immunity under R.C. 2744.03(A)(6). Appellants’ Brief 7. Civ.R. 52, however, states that

“[f]indings of fact and conclusions of law * * * are unnecessary upon all * * * motions,”

other than those under Civ.R. 23(G)(3), Civ.R. 41(B)(2) and Civ.R. 52 itself, “including

[motions] pursuant to Civ.R. 12, Civ.R. 55 and Civ.R. 56.” The trial court’s omission of

an express analysis of the applicability of R.C. 2744.03(A)(6) to Appellees’ claims against

Hughes and Defrain, therefore, is not grounds for reversal of the trial court’s judgment.

      {¶ 14} In the second part of their argument, Appellants maintain that the trial court

erred by overruling their motion to dismiss Appellees’ claims against Hughes and Defrain

because Appellees “have not alleged any particular facts to explain how [Hughes and

Defrain] purported[ly] * * * acted in bad faith, recklessly, wantonly, or maliciously.”

Appellants’ Brief 7. Appellants fault Appellees for indiscriminately alleging that “all [of
                                                                                           -7-


the] defendants [were] responsible for all [of the reckless, wanton or malicious] acts” on

which Appellees’ claims for relief are predicated; for “not alleg[ing] any facts in [the

amended] complaint that would have placed any district employee on notice that not

having a fire extinguisher or [other,] unspecified protective equipment would, in all

probability, result in the specific harm” for which Appellees seek redress; and for “not

alleg[ing] any facts that constituted a perverse disregard of a known risk * * * that a bottle

of isopropyl alcohol would explode.” (Emphasis omitted.) Id. at 7 and 10.

       {¶ 15} Appellees allege, in relevant part, that Roy Defrain taught “a science class

[at Greenville High School, which Jane Doe 1 and Jane Doe 2] attended” at the time they

were injured; that Stan Hughes “was the principal of Greenville High School”; that Jane

Doe 1 and Jane Doe 2 suffered injury “in the process of conducting a[n] [in-class] science

experiment, [when] a bottle of isopropyl alcohol caught fire and exploded”; that [Hughes

and Defrain] breached [the] duty [of care they] owed to [Jane Doe 1 and Jane Doe 2] by

failing to provide proper safety equipment * * *, especially, but not limited to, a fire

extinguisher inside the classroom,” and by “fail[ing] to enact * * * appropriate protocols

[for the] supervis[ion] and protect[ion] [of] Jane Doe 1 and Jane Doe 2 * * * during

classroom activities.” Amended Complaint ¶ 3-4, 7 and 12. Appellees characterize

these alleged breaches of duty as “negligent, reckless and wanton.” Id. at ¶ 19.

       {¶ 16} Notwithstanding that Appellants’ criticisms of the amended complaint have

some merit—given, for example, that Appellees do not allege that Hughes individually

acted recklessly or wantonly, or that Defrain individually acted recklessly or wantonly—

we hold that the amended complaint suffices, even if minimally, to put Appellants on

notice of the nature of the claims against them. Appellees claim a right to recovery
                                                                                          -8-


against Hughes and Defrain under R.C. 2744.03(A)(6)(b), according to which Appellees

must prove that Hughes and Defrain’s “acts or omissions were with malicious purpose, in

bad faith, or in a wanton or reckless manner.”3 See Amended Complaint ¶ 19. Here,

Appellees allege that Hughes and Defrain were reckless or wanton. Id.

       {¶ 17} The term “reckless” means “conduct characterized by ‘the conscious

disregard of[,] or indifference to[,] a known or obvious risk of harm to another that is

unreasonable under the circumstances and is substantially greater than negligent

conduct,’ ” and the term “wanton” refers to “ ‘the failure to exercise any care toward those

to whom a duty of care is owed in circumstances in which there is a great probability that

harm will result.’ ” Para v. Jackson, 2021-Ohio-1188, ___ N.E.3d ___, ¶ 22 (8th Dist.),

quoting Anderson v. City of Massillon, 134 Ohio St.3d 380, 2012-Ohio-5711, 983 N.E.2d

266, paragraphs three and four of the syllabus. Appellees, as noted, allege that Jane

Doe 1 and Jane Doe 2 were injured during an experiment in their science class when a

bottle of isopropyl alcohol caught fire and exploded. Amended Complaint ¶ 7.

       {¶ 18} Although a “plaintiff must plead the operative facts with particularity in some

cases, the plaintiff in a sovereign immunity case does not.” Para at ¶ 28, citing David v.

Matter, 2017-Ohio-7351, 96 N.E.3d 1012, ¶ 8 (6th Dist.).            Isopropyl alcohol is a

flammable liquid, and despite the lack of allegations detailing the precise nature of the

experiment at issue in this case, a reasonable inference is that the experiment involved

the use of a Bunsen burner or other source of intense heat, which ignited the alcohol. In


3 Appellees do not allege that any of Hughes and Defrain’s alleged “acts or omissions
were manifestly outside the scope of [their] employment,” or that “[c]ivil liability is
expressly imposed upon [them] by a section of the Revised Code.” See Amended
Complaint ¶ 3-6 and 10-12; R.C. 2744.03(A)(6)(a) and (c).
                                                                                             -9-


the context of a science-class experiment, the risk that a flammable liquid might catch fire

in the presence of an open flame or other source of intense heat should be obvious.

Whether Hughes and Defrain, individually or collectively, consciously disregarded or were

indifferent to the risk, and whether such disregard or indifference was a substantially

greater deviation from the standard of care than ordinary negligence, are questions of

fact.   Pendry, 2d Dist. Montgomery No. 28531, 2020-Ohio-3129, at ¶ 13.               Whether

Hughes and Defrain, individually or collectively, failed to exercise any care at all, and

whether the circumstances of the experiment gave rise to a great probability that the

alcohol would be ignited, are likewise questions of fact. Id.

        {¶ 19} In the third part of their argument, Appellants assert that the trial court erred

by overruling their motion to dismiss as it related to Appellees’ claims against 10 unnamed

employees of the Board of Education. Appellants’ Brief 11. Under Civ.R. 15(D), if

plaintiffs “do not know the name of a defendant, that defendant may be designated in [the

complaint] by any name and description,” but the plaintiffs, “in such [a] case, must aver in

[their] complaint that [they] could not discover the [defendant’s] name.” We hold that the

trial court erred by overruling Appellees’ motion to dismiss as the motion related to the

unnamed defendants, because Appellees did not allege that they were unable to discover

the defendants’ names.

        {¶ 20} For all of the foregoing reasons, Appellants’ first assignment of error is

overruled with respect to the trial court’s omission of an express determination of whether

Stan Hughes and Roy Defrain are immune from liability under R.C. 2744.03(A)(6), and

with respect to Appellants’ argument that Appellees’ allegations against Hughes and
                                                                                         -10-


Defrain were insufficient to satisfy the requirements of Civ.R. 8. 4       Appellants’ first

assignment of error is, however, sustained with respect to the trial court’s failure to

dismiss the 10 unnamed defendants pursuant to Civ.R. 15(D).

       {¶ 21} For their second assignment of error, Appellants contend that:

              THE TRIAL COURT ERRED IN FINDING THAT THE ALLEGED

       ABSENCE OF A FIRE EXTINGUISHER OR [OTHER] UNSPECIFIED

       PROTECTIVE EQUIPMENT MAY CONSTITUTE A “PHYSICAL DEFECT”

       WITHIN OR ON THE GROUNDS OF GOVERNMENT BUILDINGS.

       {¶ 22} Appellees claim a right to recover against the Board of Education under

R.C. 2744.02(B)(4), alleging that the lack of a fire extinguisher and other safety equipment

in the classroom in which Jane Doe 1 and Jane Doe 2 were injured was a “physical

defect.” See Amended Complaint ¶ 2, 12 and 18. Relying primarily on an opinion

released by the Ohio Supreme Court in 2009, the trial court found that “there exists a

cause of action under the facts [alleged] by [Appellees,] which would permit the further

prosecution of [Appellees’] civil claims” against Appellants.        Judgment Entry 8-9.

Appellants argue that the trial court thereby erred.

       {¶ 23} The analysis of whether a political subdivision is immune from liability under

R.C. Chapter 2744 involves a three-point analysis. Colbert v. City of Cleveland, 99 Ohio


4 In a recent opinion, we affirmed a trial court’s decision to dismiss a complaint against
employees of the Tecumseh Local Board of Education under R.C. 2744.03(A)(6) because
the allegations “were bare assertions.” See Cline v. Tecumseh Local Bd. of Edn., 2d
Dist. Clark No. 2020-CA-36, 2021-Ohio-1329, ¶ 16. By contrast, Appellees allege in their
amended complaint that Hughes and Defrain recklessly or wantonly failed to equip the
science classroom, in which Jane Doe 1 and Jane Doe 2 were injured, with a fire
extinguisher or other appropriate safety equipment, and similarly, that Hughes and
Defrain recklessly or wantonly failed to enact appropriate protocols for the supervision
and protection of Jane Doe 1 and Jane Doe 2 during classroom activities.
                                                                                          -11-


St.3d 215, 2003-Ohio-3319, 790 N.E.2d 781, ¶ 7. First, “the general rule [is] that a

political subdivision is immune from liability incurred in performing either a governmental

function or [a] proprietary function.” Id. Second, “a court [must] determine whether any

of the five exceptions to immunity listed in R.C. 2744.02(B) appl[ies] to [abrogate] the

political subdivision[’s] [immunity from] liability.” Id. at ¶ 8. Third, if any of the five

exceptions is applicable, “and no defense [established in R.C. 2744.02(B) shields] the

political subdivision from liability, then the * * * court [must] determine whether any of the

defenses in R.C. 2744.03 appl[ies].” Id. at ¶ 9. Here, the exception on which Appellees

rely is set forth in R.C. 2744.02(B)(4), according to which a political subdivision is “liable

for injury * * * that is caused by the negligence of [its] employees,” that “occurs within or

on the grounds” of a building that is “used in connection with the performance of a

governmental function,” and is the result of “physical defects” within or on the grounds of

the building.

       {¶ 24} Appellants do not dispute that the Board of Education is a political

subdivision performing a governmental function or that Jane Doe 1 and Jane Doe 2 were

injured within a building used for a governmental function. See Appellants’ Brief 12-16.

Instead, Appellants argue that the absence of safety equipment cannot constitute a

physical defect as a matter of law. Id. at 13-15.

       {¶ 25} As the trial court noted in its judgment, “[t]here [is] a split [among] the

appellate districts on the application of R.C. 2744.02(B)(4),” and this court has not yet

issued an opinion directly on point. Judgment Entry 7-8. Yet, in the 2009 opinion on

which the trial court largely based its judgment, the Ohio Supreme Court considered

“whether the absence of a required smoke detector [was] a ‘physical defect’ occurring on
                                                                                          -12-


the grounds of [the Lorain Metropolitan Housing Authority’s] property.” See Moore,121

Ohio St.3d 455, 2009-Ohio-1250, 905 N.E.2d 606, ¶ 25; Judgment Entry 8-9. The Court

concluded that it had to “remand [the case] to the trial court for further proceedings”

because the trial court had “not fully consider[ed] [the] issue, which, if established, would

dissolve [the housing authority’s] immunity.” Id.

       {¶ 26} Appellants suggest that the trial court misplaced its reliance inasmuch as

the Ohio Supreme Court “gave no hint as to how it might [have] ruled” had the issue been

squarely raised in Moore, but Appellants thus understate the significance of the Court’s

rationale for remanding the case. Appellants’ Brief 13. Regardless of how the Court

might have ruled, remand would not have been appropriate had the absence of “required”

safety equipment been insufficient, as a matter of law, to qualify as a “physical defect” for

purposes of the exception to a political subdivision’s immunity under R.C. 2744.02(B)(4).

See Moore at ¶ 25.

       {¶ 27} The record in the instant case, being limited to the allegations in the

amended complaint, is inadequate to support a determination of what, if any, safety

equipment was required in the classroom in which Jane Doe 1 and Jane Doe 2 were

injured, and arguably, the Court’s opinion in Moore indicates that the absence of fire

safety equipment could constitute a physical defect if the equipment were a legal or

regulatory requirement.     Consequently, we hold that the trial court did not err by

overruling Appellants’ motion to dismiss as it related to Appellees’ claims against the
                                                                                          -13-


Board of Education.5 Appellants’ second assignment of error is overruled.

       {¶ 28} For their third assignment of error, Appellants contend that:

              THE TRIAL COURT ERRED IN NOT EVALUATING WHETHER

       ANY STATUTORY DEFENSES WERE AVAILABLE TO REESTABLISH

       IMMUNITY FOR THE BOARD OF EDUCATION.

       {¶ 29} Specifically, Appellants argue that the trial court’s judgment should be

reversed because the court did not determine whether the Board of Education’s immunity

would “be restored [under] R.C. 2744.03(A)(3) and (5),” assuming that the exception to

immunity under R.C. 2744.02(B)(4) is applicable. Appellants’ Brief 16. Pursuant to

R.C. 2744.03(A)(3), in “a civil action brought against a political subdivision or an employee

of a political subdivision to recover damages for injury, death, or loss to person or property

allegedly caused by any act or omission in connection with a governmental or proprietary

function,” the subdivision is “immune from liability if the action or failure to act by the

employee involved * * * was within the discretion of the employee with respect to policy-

making, planning, or enforcement powers by virtue of the duties and responsibilities of

the office or position of the employee.”        Under R.C. 2744.03(A)(5), the “political

subdivision is immune from liability if the injury, death, or loss to person or property


5 To be clear, we do not hold that the absence of a fire extinguisher or other safety
equipment is necessarily a “physical defect” within the meaning of R.C. 2744.02(B)(4),
but merely that the absence of such equipment could be a physical defect under the
statute in some circumstances. As we have indicated, the record in the present
procedural posture of this case is insufficient to establish what, if any, equipment was
required, and furthermore, the record in insufficient to establish what, if any, equipment
was actually provided. We hold only that the question of whether the absence of certain
safety equipment is a physical defect under R.C. 2744.02(B)(4) is an issue for the trial
court to resolve in the first instance, once the record has been developed sufficiently to
permit the trial court to make the necessary findings of fact.
                                                                                            -14-


resulted from the exercise of judgment or discretion in determining whether to acquire, or

how to use, equipment, supplies, materials, personnel, facilities,” or other resources,

“unless the judgment or discretion was exercised with malicious purpose, in bad faith, or

in a wanton or reckless manner.”

       {¶ 30} Citing opinions issued by the Ohio Supreme Court and the Tenth District

Court of Appeals, Appellants argue that because the employees of a “[p]olitical

subdivision have wide discretion in determining what level of supervision is appropriate

to promote the safety of * * * children in their care,” the “Board of Education’s * * * immunity

would be reinstated as a matter of law,” even if the alleged absence of a fire extinguisher

and other safety equipment constituted a physical defect for purposes of R.C.

2744.02(B)(4). Appellants’ Brief 17-18, citing Elston v. Howland Local Schools, 113 Ohio

St.3d 314, 2007-Ohio-2070, 865 N.E.2d 845, ¶ 20, and Douglas v. Columbus City Schools

Bd. of Edn., 10th Dist. Franklin No. 18AP-940, 2020-Ohio-1133, ¶ 27-30. Each of these

cases, however, related to a trial court’s ruling on a motion for summary judgment.

Elston at ¶ 2; Douglas at ¶ 1. In the instant case, the trial court overruled Appellants’

motion to dismiss under Civ.R. 12(B)(6).

       {¶ 31} Furthermore, to demonstrate that its immunity from liability should be

restored under R.C. 2744.03(A)(3), the Board of Education would have to prove that

Hughes and Defrain’s alleged “action[s] or failure[s] to act” were “within [their] discretion

* * * with respect to policy-making, planning, or enforcement” by virtue of “the duties and

responsibilities” associated with their positions. The record, in light of the procedural

posture of this case, is insufficient to establish the extent, if any, of Hughes and Defrain’s

discretion to engage in policy-making, planning or enforcement.
                                                                                          -15-


       {¶ 32} Similarly, to demonstrate that its immunity from liability should be restored

under R.C. 2744.03(A)(5), the Board of Education would have to prove that the injuries

suffered by Jane Doe 1 and Jane Doe 2 were the result of Hughes and Defrain’s “exercise

of judgment or discretion in determining whether to acquire, or how to use” safety

equipment in the classroom in which the injuries occurred. Yet, even assuming that

Hughes and Defrain had such discretion, the board’s immunity would not be restored if

Hughes and Defrain exercised their discretion “with malicious purpose, in bad faith,” or

“in a wanton or reckless manner,” as Appellees allege. The question of whether Hughes

and Defrain acted in a wanton or reckless manner is a question of fact beyond the scope

of Appellants’ motion under Civ.R. 12(B)(6).

       {¶ 33} Because the record is insufficient to determine the extent of Hughes and

Defrain’s discretion with respect to policy-making, planning or enforcement, and because

the determination of whether Hughes and Defrain acted in a reckless or wanton manner

with respect to the exercise of their discretion, if any, to acquire and use safety equipment,

we hold that the trial court did not err by omitting an express analysis of whether the Board

of Education’s immunity would be restored under R.C. 2744.03(A)(3) or (5) in the event

that the court found the exception set forth in R.C. 2744.02(B)(4) to be applicable to

Appellees’ claims for relief. Appellants’ third assignment of error is overruled.

                                      III. Conclusion

       {¶ 34} Under Civ.R. 52, the trial court was not obligated to issue findings of fact

and conclusions of law as part of its ruling on Appellants’ motion to dismiss, meaning that

the court did not err by omitting an express determination of whether Stan Hughes and

Roy Defrain are immune from liability under R.C. 2744.03(A)(6). Moreover, the trial court
                                                                                            -16-


did not err by finding that Appellees could, theoretically, prove a set of facts entitling it to

relief against the Board of Education under R.C. 2744.02(B)(4), nor did the court err by

omitting an express analysis of whether the Board of Education’s immunity would be

restored pursuant to R.C. 2744.03(A)(3) or (5), in the event that Appellees proved that

the absence of a fire extinguisher or other safety equipment constituted a physical defect

within the Greenville High School facility. The trial court, however, did err by overruling

Appellants’ motion with respect to the 10 unnamed employees listed as defendants in

Appellees’ amended complaint, because Appellees did not fulfill the requirements of

Civ.R. 52.

       {¶ 35} Therefore, the trial court’s decision is affirmed in part and reversed in part.

The case is remanded to the trial court for further proceedings consistent with this opinion,

specifically, with an instruction to enter an order dismissing the 10 unnamed defendants.



                                       .............



HALL, J. and EPLEY, J., concur.



Copies sent to:

Michael L. Wright
Robert L. Gresham
Kesha Q. Brooks
Brian L. Wildermuth
Tabitha Justice
Daran Kiefer
Joseph McCandlish
Hon. Jonathan P. Hein